DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the end wall” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 7-9, 11-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindl (U.S. Patent No. 1,917,981).
Regarding claim 1, Kindl discloses a gas valve (Figs. 1-29) for a cooking appliance (A), the gas valve comprising: a valve housing (Fig. 27) defining a valve chamber (Fig. 27) therein; a plug (4) disposed within the valve chamber (Fig. 27) and configured to selectively permit gas to flow through the gas valve; a valve stem (22) interacting with said plug (4) such that rotation of said valve stem (22) correspondingly rotates the plug (4) to selectively permit said flow, said valve stem (22) being axially translatable between a locked position (Fig. 28) wherein rotation thereof is inhibited (Page 2 lines 54-61) and an unlocked position (Fig. 29) wherein rotation thereof is permitted; a first spring (28) exerting a compressive force in a first direction against said valve stem (22), toward the plug (4), to bias said valve stem (22) into said locked position (Page 2 lines 26-30); and a second spring (39) exerting a compressive force in said first direction against said plug (4) in order to seat said plug (4) within said valve chamber (Fig. 27) regardless whether said valve stem (22) is in said locked or said unlocked position (Page 2 lines 61-66).
Regarding claim 3, Kindl discloses the gas valve (Figs. 1-29) the first (28) and second (39) springs being arranged coaxially (Fig. 27) with respect to the valve stem (22).
Regarding claim 7, Kindl discloses the gas valve (Figs. 1-29) said valve housing (Fig. 27) comprising a valve body (41) defining a valve body chamber (Fig. 25) and a cap (29), said valve body (41) and said cap (29) being assembled together to define said valve chamber (Fig. 27) therebetween, said valve chamber comprising said valve body chamber (Fig. 27), said plug (4) being seated within said valve body chamber (Fig. 27) and said first spring (28) being compressively engaged between said valve stem (22) and the cap (29).
Regarding claim 8, Kindl discloses the gas valve (Figs. 1-29) the cap (29) having a side wall (Figs. 26-27) that extends from the end wall (Figs. 26-27), the side wall surrounding (Figs. 26-27) the first spring (28).
Regarding claim 9, Kindl discloses the gas valve (Figs. 1-29) the valve body (41) having a lip (Figs. 25-29) surrounding a mouth of said valve body chamber (Fig. 27), and the side wall of the cap (29) peripherally surrounding the lip (Figs. 25-29).
Regarding claim 11, Kindl discloses a gas cooktop appliance (Figs. 1-29), comprising: a gas burner (A) provided at a cooktop surface (Fig.1 ); a control knob (25) located above a control panel (Fig. 1) and being axially translatable between a locked position (Fig. 28, Page 2 lines 26-30) wherein rotation thereof is inhibited and an unlocked position (Fig. 29) wherein rotation thereof is permitted; and a gas valve (Figs. 17-29) operatively coupled to said control knob (25), the gas valve comprising: a valve housing (Fig. 27) defining a valve chamber (Fig. 27) therein; a plug (4) disposed within the valve chamber (Fig. 27) and configured to selectively permit gas to flow therethrough to the gas burner (A); a first spring (28) exerting a compressive force that biases the control knob (25) into said locked position (Page 2 lines 26-30) toward the control panel (Fig. 1); and a second spring (39) exerting a compressive force against said plug (4) in order to seat said plug (4) within said valve chamber (Fig. 27) regardless whether said control knob (25) is in said locked or said unlocked position (Page 2 lines 61-66).
Regarding claim 12, Kindl discloses the gas cooktop appliance (Figs. 1-29) the gas valve further comprising a valve stem (22) having a first end and a second end (Fig. 23), the first end being disposed within the valve chamber (Fig. 27) and the second end (Fig. 27) being coupled with the control knob (25) such that rotation of the control knob (25) correspondingly rotates said valve stem (22).
Regarding claim 15, Kindl discloses the gas cooktop appliance (Figs. 1-29) said first (28) and second (39) springs being arranged coaxially (Fig. 2) with respect to a rotational axis of the control knob (25).
Regarding claim 16, Kindl discloses the gas cooktop appliance (Figs. 1-29) said valve housing (Fig. 27) comprising a valve body (41) defining a valve body chamber (Fig. 25) and a cap (29), said valve body (41) and said cap (29) being assembled together to define said valve chamber (Fig. 27) therebetween, said valve chamber comprising said valve body chamber (Fig. 27), said plug (4) being seated within said valve body chamber (Fig. 27) and said first spring (28) being compressively engaged between said valve stem (22) and the cap (29).
Regarding claim 17, Kindl discloses the gas cooktop appliance (Figs. 1-29) the cap (29) having a side wall (Figs. 26-27) that surrounds the first spring (28).
Regarding claim 18, Kindl discloses the gas cooktop appliance (Figs. 1-29) the valve body (41) having a lip (Figs. 25-29) surrounding a mouth (Figs. 28-29) of said valve body chamber (Fig. 27), and the side wall of the cap (29) peripherally surrounding the lip (Figs. 26-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindl (U.S. Patent No. 1,917,981) in view of Huang et al. (Pub. No. US 2007/0012308).
Regarding claim 13, Kindl discloses the gas cooktop appliance (Figs. 1-29) the valve stem (22) comprising a slot (Fig. 23) formed in the stem from the first end thereof, the slot (Fig. 23) being axially, slidably received within a drive tang (24) formed in the plug (4) such that rotation of said valve stem (22) correspondingly rotates the plug (4) to selectively permit said flow but lacks disclosure wherein the valve stem has the drive tang and the plug the slot.
Huang et al. teach a gas valve (Figs. 1-7) with a valve stem (40) having a drive tang (42) that is slidably received within a slot (140) in a plug (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to swap the coupling components of the stem and plug of Kindl with coupling components as taught by Huang et al., since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Allowable Subject Matter
Claims 2, 4-6, 10, 14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753